internal_revenue_service p o box cincinnati oh release number release date date date department of the treasury employer_identification_number contact person - id number contact telephone number legend uil b name of grant c state d dollars maximum award e business league dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable description of your request your letter indicates that you will operate an educational grant program called b to development and implementation of the project described in the grant proposal the number of grants made annually is dependent upon funding available the maximum award for an individual proposal may not exceed d dollars per year you may issue only one grant a year or several grants for small budgets not to exceed the funding available b will be publicized to e’s members pharmacists pharmacy technicians student pharmacists and associates through e’s publications including electronic newsletters periodicals and its social media accounts a qualifying applicant must be a pharmacist currently licensed in c or a researcher based in c working with innovative pharmacy practice by c pharmacists it must be an active member of e all applicants are required to complete an application and to present in person their grant proposal to your board_of directors a proposal must include description of the innovation its significance to the future pharmacy practice in c detailed project objectives project methodology and outcome measures role of grantee and others in completing the project evaluation strategy to determine value outcome of the project project timetable from implementation to completion grant budget and adequacy of the resources available to complete the project grant budgets must include all costs any matching funds or in-kind support and tables referencing budgeted line items total cost and any source outside the grant eg in-kind or other funding the review committee comprised of six of your board members reviews each submitted application completes a scoring rubric while ranking the applications the top three applications present their proposals to your board_of directors meeting your full board votes on which projects they wish to fund and at what level grant application scoring is ranked based on significance of innovation to the future pharmacy practice in c clarity of project objectives project design adequacy of the resources available to complete the project key personnel qualifications evaluation strategy to determine value outcome of the project and budget all grant recipients are required to submit an interim and a final report to you reports include goals objectives outcomes and detailed use of funds if terms of the grant are violated the final of funding will not be provided to grantee basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or letter catalog number 58222y - - aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or toachieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance other conditions that apply to this determination this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records letter catalog number 58222y if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58222y
